Citation Nr: 1315791	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for dermatophytosis.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

These matters come before the Board of Veterans' Appeals ('Board') on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs ('VA') Regional Office ('RO') in Pittsburgh, Pennsylvania.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

This case was most recently before the Board in November 2010, when the Veteran's service connection claim for an ankle disorder was reopened and remanded.  His claim for an increased rating for dermatophytosis was additionally remanded.   

The issues of entitlement to an evaluation in excess of 10 percent for dermatophytosis and entitlement to service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

The Veteran's left sided tibiotalar and subtalar ankle arthrosis had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

A left ankle disorder, left sided tibiotalar and subtalar ankle arthrosis, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal with respect to the left ankle  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his left ankle disorder is related to several in-service incidents where he injured his left ankle.  Service treatment records reflect that the Veteran sought treatment in January 1970 for pain in his left foot.  The Veteran was given an ACE wrap.  In September 1970 the Veteran sought treatment for pain in his left ankle after tripping over a hose.  He was diagnosed with a sprain.  A cast was put on the Veteran's leg.  The Veteran injured his left ankle again in June 1972.  An X-ray at that time was within normal limits.  The Veteran was treated with a wrap and bed rest.  A February 1973 separation examination reflected a normal clinical evaluation of his feet and lower extremities. 

Post-service treatment records include an August 1974 VA examination which noted complaints of the Veteran of weak ankles.  An X-ray of his ankle was normal at that time.  A physical examination of his ankle was normal.  An April 1983 VA treatment note reflected a diagnosis of a strain of the left ankle.  In August 1983 the Veteran was diagnosed with functional lateral instability of the left ankle.  A December 2010 VA examination report reflects degenerative changes in the Veteran's left ankle. 

Significantly, the weight of the competent evidence of record shows that his currently-diagnosed left ankle arthrosis was incurred in active service.  A December 2010 VA examiner indicated that he had had the opportunity to review the Veteran's service records.  Pertaining to the Veteran's left ankle, he diagnosed him with posterior tibial tendon disorder and a left sided tibiotalar and subtalar ankle arthrosis.  He stated that based on the examination it was his opinion that his posterior tibial dysfunction is not related to his service ankle sprains.  He stated that it is actually hard to sprain your ankle when you have a flatfoot deformity and is typically an inversion injury, and his foot is in nature everted to begin with.  He noted that it was unlikely that this posterior tibial dysfunction is caused secondary to ankle sprains. 

Nevertheless, the VA examiner stated that the Veteran had moderate left sided tibiotalar and subtalar arthritis.  The VA examiner noted the Veteran's history of needing a cast in service.  Although the VA examiner indicated it was the Veteran's right ankle that needed a cast in service the records clearly demonstrate that he had a cast on his left ankle.  The VA examiner opined that it was at least as likely as not that the injury in service may have led to the current ankle arthritis that the Veteran has.  The Board finds that the December 2010 opinion essentially establishes that the onset of the Veteran's left sided tibiotalar and subtalar ankle arthrosis occurred during his active service.  There is no opinion to the contrary.

Therefore, based on the December 2010 VA examiner's opinion, the Board finds that a grant of service connection for left sided tibiotalar and subtalar ankle arthrosis is warranted.  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left sided tibiotalar and subtalar ankle arthrosis is granted.



REMAND

The Board finds that additional development is required to satisfy VA's obligations under the VCAA.  

Increased Rating Skin-  Pursuant to the November 2010 BVA Remand, the Veteran underwent a VA skin examination in December 2010.  The November 2010 BVA Remand specifically instructed the VA examiner that for "any diagnosis of a skin disorder found on examination, the examiner should indicate whether such disorder is related to the service-connected dermatophytosis."  This was not completed.

The Board notes that records thorough the appeals period reflect that the Veteran has been diagnosed with tinea versicolor, tinea pedis, dyshidrotic eczema (July 2006 VA examination); seborrheic keratosis (November 2006 VA treatment record); xerosis (February 2007 VA treatment record); nummular eczema (May 2007 VA treatment record); xerosis, pruritis (September 2008 VA treatment record); dermatitis, seborrheic dermatitis, (April 2009 VA treatment record); hyperkeratosis (July 2009 VA treatment record); dermatoheliosis (April 2010 VA treatment record).  Several additional diagnoses including actinic keratosis and pityriasis versicolor were noted on the December 2010 VA examination report.

It still remains unclear whether any of the above diagnoses are related to the Veteran's service-connected dermatophytosis, and as a result should be considered in the evaluation of the Veteran's service-connected disability.  Consequently, based on all of the foregoing, the Board finds that an additional VA opinion is required to determine whether any of these other diagnosed skin disorders are etiologically related to service.  Additionally, while on remand a current VA examination should also be obtained.  

Outstanding VA Records- Right Ankle Disorder-  In an October 2011 statement, the Veteran indicated that he had an upcoming appointment with the VA orthopedic surgeon for his ankle on November 8, 2011.  This record is not located in the claims file nor is it available in the Veteran's Virtual VA file.  Therefore, this outstanding record should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records, pertaining to the Veteran's right ankle, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA clinical records pertaining to the Veteran's right ankle, from the Pittsburgh VA Medical Center from December 2010 to the present. 

2.  Schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the current severity of any diagnosed skin disease.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the condition at its worst (the Veteran has reported that he experiences the most active stages of the disorder during the warm weather months). 

For any diagnosis of a skin disorder found on examination, the examiner should indicate whether such disorder is it is at least as likely as not (50 percent or more probability) related to the service-connected dermatophytosis.  

Even if not diagnosed upon current examination, the VA examiner should address whether the diagnoses of tinea versicolor, tinea pedis, dyshidrotic eczema, seborrheic keratosis, xerosis, nummular eczema, xerosis, pruritis, dermatitis , seborrheic dermatitis, hyperkeratosis dermatoheliosis, actinic keratosis and pityriasis versicolor are at least as likely as not (50 percent or more probability) related to the service-connected dermatophytosis.   Rationale for each opinion should be provided.

The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Color photographs should be taken, if appropriate.  All signs and symptoms necessary for rating the skin condition under the rating criteria appropriate, given the date of his claim, should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected. 

If the appellant is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected during an eruption or exacerbation.  The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during that past twelve-month period. 

In addition, the examiner should discuss the effect, if any, that the Veteran's skin disorder has on his occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

3.  Upon completion of the above, readjudicate the issues on appeal, to include consideration of the skin rating criteria applicable to the Veteran's claim, in view of the date of his claim for increase.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


